Citation Nr: 9932689	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-32 215A	)	DATE
	)
	)                       

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of the hands.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted], his son


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In January 1997, the RO denied entitlement to a higher 
level of special monthly compensation (SMC).  In a subsequent 
rating decision issued in August 1997, the RO denied 
entitlement to SMC based on loss of use of the hands.  The 
veteran timely disagreed with each decision and, following a 
personal hearing conducted in November 1997, filed a 
substantive appeal for loss of use of the hands.

The veteran submitted a medical statement to the Board in 
October 1998.  This medical statement discloses that the 
veteran has increased difficulty eating and talking, and has 
increased pain, due to trigeminal neuralgia.  This evidence 
is not relevant to the veteran's appeal for special monthly 
compensation based on loss of use of the hands, and the Board 
may proceed with appellate review of this issue.

By a September 1996 statement through his representative, the 
veteran claimed that he was unable to perform activities of 
daily living without assistance from his wife.  In a January 
1997 statement, the veteran's representative noted that 
without the assistance of his wife, the veteran would 
probably be in a nursing home.  In a statement submitted in 
September 1997, the veteran's representative noted that he 
wished to have a local hearing to present evidence of the 
knee for aid and attendance.  The RO has not specifically 
adjudicated a claim of entitlement to benefits based on the 
need for non-skilled, regular aid and attendance.  This issue 
is referred to the RO for further action and adjudication.


FINDING OF FACT

The veteran has significant impairment of sensation in the 
hands and has ataxia of the hands, causing significant 
impairment of fine motor control of the hands, but he retains 
the ability to drive an automobile by means of adaptive 
equipment and he operates a motorized cart for mobility in 
his home.


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of the hands are not met.  38 U.S.C.A. §§ 1114, 
5107(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.350 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher special 
monthly compensation award based on loss of use of the hands.  
38 U.S.C.A. § 1114(m).  The veteran was found to have 
multiple sclerosis less than two years following his service 
discharge.  By a rating decision issued in October 1974, 
service connection for multiple sclerosis was granted, based 
on manifestation of the disease within the applicable 
presumptive period, and an initial evaluation of 30 percent 
was assigned.  

The veteran's multiple sclerosis progressed.  By the time of 
a rating decision issued in May 1988, the veteran was 
evaluated as totally disabled due to multiple sclerosis, and, 
in addition, the following evaluations were assigned or 
continued:  (1) a 40 percent evaluation for neurogenic 
bladder; (2) a 30 percent evaluation for bilateral optic 
neuritis; (3) a 20 percent evaluation for spastic left arm; 
(4) a 10 percent evaluation for disturbance of bowel 
function; (5) a noncompensable evaluation for impotence.  SMC 
benefits based on loss of a creative organ and loss of use of 
the feet was awarded.  38 U.S.C.A. § 1114(k), (l).  In 
addition, the veteran was awarded SMC at a rate intermediate 
between the rate specified at § 1114(l) (now $2,207 monthly) 
and § 1114(m) (now $2,432 monthly).  

He was also awarded an automobile allowance and was found 
entitled to automobile adaptive equipment.  The Board notes 
that a veteran whose service-connected disability includes, 
in pertinent part, loss or permanent loss of use of one or 
both feet or hands, is entitled to these benefits.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  In this case, the 
veteran's automobile allowance and adaptive equipment benefit 
were based on loss of use of the feet.  

The current evidence as to the veteran's ability to use his 
hands includes reports of 1996 and 1997 VA examinations, 
private medical statements, written statements from the 
veteran and his representative, and the testimony of the 
veteran and his son at a personal hearing conducted in 
November 1997.  

On VA examination conducted in November 1996, the veteran had 
a definite decrease in the dexterity and strength of both 
upper extremities, but not loss of use of the hands.  The 
examiner noted that the veteran drove himself to the 
examination.  

Private medical statements from Andrew D. Goodman, M.D., 
dated in January 1997 disclose that the veteran had 
quadriparesis, with spasticity in the hands, ataxic 
movements, and weakness, which would make it "impossible" 
for him to carry out any job requiring fine motor skills, and 
which interfered with activities of daily living.

On VA examination conducted in February 1997, the veteran was 
able to approximate his thumb to each of his fingers, but had 
difficulty approaching the thumb to the transverse fold of 
the palm.  The veteran had "fairly good" grip, and was able 
to squeeze the examiner's hand vigorously.  He reported 
variable dexterity, noting that he had the ability to write 
and handle eating utensils some days, and other days he did 
not. 

On VA examination in March 1997, the examiner noted that the 
veteran was "barely able" to feed and dress himself.  Right 
arm strength was grade 4 to 4+; left arm strength was grade 
5.  He had finger-to-nose ataxia, ataxia of the hands, and 
impairment of sensation in the hands.  The examiner opined 
that these two neurologic impairments made the use of the 
hands for jobs involving fine motor movements almost 
impossible, and resulted in "significant difficulty" 
performing day-to-day activities.

In particular, at a personal hearing conducted in November 
1997, the veteran testified that he had good days, when he 
was able to do some things around the house, and bad days, 
such as if he had a cold or other illness, his wife even had 
to feed him.  Even on good days, he became tired during the 
day, and although able to do some things in the morning, 
would not be able to do much by evening.  He lacked strength 
and dexterity in his hands and arms.  He had to wear clothes 
and shoes with Velcro closures because he could not close 
buttons.  He used two hands to lift a cup to drink.  He 
required assistance to get into and out of an automobile.  He 
testified that he was able to move around his home in a 
three-wheel cart most days, but there were times when he was 
unable to operate the cart.  He estimated that he would be 
unable to do much at least once a week, and that he would 
require two hands to lift a glass of water three or four days 
a week.  

Special monthly compensation is payable at specified rates 
for specific disabilities.  38 U.S.C.A. § 1114.  As noted 
above, the veteran's current SMC is awarded at a rate 
intermediate between the rate provided at 38 U.S.C.A. 
§ 1114(l) and the next higher rate, in 38 U.S.C.A. § 1114(m).  
Loss of use of the hands entitles a veteran to SMC at the 
rate specified in § 1114(m).  

SMC is payable at the next higher rate, under § 1114(n), if 
the veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both arms, 
or with complications, preventing natural elbow actions with 
a prosthesis in place, or loss of both legs at a level, or 
with complications, preventing natural hip action with 
prostheses in place, or of one arm and one leg at levels, or 
with complications, preventing natural shoulder and hip 
action with prostheses in place, or has suffered blindness in 
both eyes, rendering such veteran so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(m), 
(n); 38 C.F.R. § 3.350(d).

Special monthly compensation is payable at a rate higher than 
that specified in 38 U.S.C.A. § 1114(n) if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms near the 
shoulder, or whether there are conditions entitling the 
veteran to two of the rates between 38 U.S.C.A. § 1114(l) and 
1114(n) or the veteran has blindness in combination with 
deafness.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  

In addition to the statutory rates payable in accordance with 
the subsections of 38 U.S.C.A. §§ 1114 at (l)-(o), an 
additional single permanent disability independently ratable 
at 100 percent will afford entitlement to the next higher 
statutory rate payable under 38 U.S.C.A. § 1114.  An 
additional disability or combination of permanent 
disabilities independently ratable at 50 percent or more will 
afford entitlement to the next higher intermediate rate (or 
next higher statutory rate, if the veteran is already 
entitled to the next higher intermediate rate).  38 C.F.R. 
§ 3.350(f)(3).  

The determination of whether higher compensation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The term "loss of use" of a hand is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.  The 
determination as to whether the veteran would be served 
equally well by a prosthesis will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc. could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.  
Examples noted under 38 C.F.R. §§ 3.350(a)(2) and 4.63 as to 
what constitutes loss of use of a foot or hand include 
complete ankylosis of two major joints of an extremity, or 
complete paralysis of the external popliteal nerve, with 
resulting footdrop.  

In this case, the medical evidence clearly reflects that the 
veteran's ability to perform fine motor movements is 
diminished.  Each of the VA examiners agree that the veteran 
has diminished strength and control of his hands, and those 
conclusions are consistent with the private medical 
statements as well.  However, no private or VA examiner has 
stated that the veteran has lost the use of his hands.  The 
private examiner provided a diagnosis of "quadriparesis," 
which is weakness, or slight or incomplete paralysis, but not 
complete paralysis, of the extremities.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1231, 1400 (27th ed. 1988).  While the 
evidence reflects that the veteran's legs are so weak that he 
has loss of use as contemplated for purposes of 38 U.S.C.A. 
§ 1114 and 38 C.F.R. § 3.350, the evidence does not reflect 
that the veteran's hands are so weak he cannot use them.  

In particular, the Board notes that the veteran, although 
unable to walk and confined to a wheelchair, is able to drive 
a specially-adapted automobile.  The veteran testified that 
he operated a motor-driven chair (three-wheeled cart) in his 
home, although he was not able to do so on days when he was 
ill or feeling particularly weak.  However, as the veteran's 
testimony reflects that he is able to operate the motorized 
chair most of the time, and to drive, although he requires 
assistance getting in and out of an automobile, it would not 
be reasonable for the Board to find that the veteran has lost 
the use of his hands.  

Moreover, the most recent VA examinations, in February and 
March 1997, reflected that the veteran had a good grip, was 
able to squeeze the examiner's hand "vigorously," and had 
grade 4 strength in the right hand and grade 5 in the left 
hand.  The examination reports clearly reflect that the 
veteran had decreased fine motor control of the hands, and 
had ataxia, but nevertheless was able to approximate his 
thumb to each of his fingers and to approach the thumb to the 
transverse fold of the palm.  

The VA examiners and Dr. Goodman agreed that the veteran's 
spasticity and decreased find motor control made it 
"impossible" to perform any job which required find motor 
skills.  However, the issue of individual employability is 
not the issue before the Board.  The veteran has been awarded 
100 percent disability benefits, and is conceded that he is 
unable to work.  The issue before the Board, in contrast, 
requires review of the evidence as to whether the veteran 
retains any useful ability to use his hands outside of an 
employment setting.  The veteran's own testimony reflects 
that he is able to feed himself and dress himself, most of 
the time, at least when using adapted utensils or clothes 
with Velcro closures.  The veteran's testimony reflects that 
he is sometimes able to do more, such as do a load of 
laundry.  

While the medical evidence and the veteran's testimony 
clearly discloses that the veteran also has days when he is 
weak and unable to use any extremity, the Board finds that 
the veteran's inability to use his hands at times is not 
equivalent to a loss of use of the hands for purposes of 
calculation of SMC.  In particular, the Board finds that the 
veteran would not be as well served by a prosthesis, at least 
on his good days, since the veteran retains a vigorous, if 
uncoordinated grip, and is able to drive a car and operate a 
motorized cart with his hands.  

The statute and regulations also provide a number of other 
circumstances which allow increases in a SMC rate, such as 
increases on account of deafness and/or blindness.  These 
circumstances are not relevant in this case.  The veteran has 
disabilities evaluated as 50 percent or more, in combination, 
which are evaluated separately from the service-connected 
multiple sclerosis.  On this basis, the veteran is entitled 
to an SMC rate in excess of that specified at 38 U.S.C.A. 
§ 1114(l), but less than (intermediate between) the SMC rate 
authorized under 38 U.S.C.A. § 1114(m).  

Since the veteran is already receiving SMC at a rate 
intermediate between the subsection (l) rate and the 
subsection (m) rate, the evidence is consistent with his 
current award.  In particular, the Board notes that the 
veteran does not have two or more of the disabilities listed 
in subsections (l) through (n) of § 1114.  The Board has 
considered whether the veteran may be entitled to a higher 
SMC benefit under any other statutory provision or 
regulation, including any other subsection within 38 U.S.C.A. 
§ 1114 or 38 C.F.R. § 3.350.  As noted in the Introduction, a 
claim of entitlement to increased SMC benefits on the basis 
of need for regular aid and attendance is before the agency 
of original jurisdiction for adjudication.  

The Board has considered the representative's repeated 
contention that the veteran has lost use of his hands because 
he no longer has useful fine motor control.  As discussed 
above, the Board finds that fine motor control is not the 
only useful function of the hands, and finds that the veteran 
does not currently demonstrate loss of use of the hands.  The 
evidence is not in equipoise to meet or approximate the 
criteria for loss of use of the hands, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  However, the Board notes that the veteran's 
service-connected disability is a progressive disorder.  
There is nothing in this decision of the Board which would 
prevent a favorable determination on a claim of loss of use 
of the hands if the veteran's upper extremity function 
continues to deteriorate.  


ORDER

Entitlement to special monthly compensation benefits based on 
loss of use of one or both hands is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

